DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a minimally invasive occlusion device, classified in A61B 17/122.
II. Claims 21-27, drawn to a method of occluding tissue, classified in A61B 17/12022.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a material different process (e.g., for carpentry to clamp two pieces of wood together).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A: Fig. 1A-9
B: Fig. 11-13B
C: Fig. 14A-16C
The species are independent or distinct because as disclosed they have mutually exclusive characteristics. Species A is directed to a minimally invasive occlusion device having a delivery device comprised of a delivery frame. Species B is directed to a minimally invasive occlusion device having a delivery device comprised of a shaft and articulating cradle. Species C is directed to a minimally invasive occlusion device having a delivery device comprised of a shaft, a first jaw and a second jaw. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the Attorney of Record, Michael Coyne on 08/30/2022 a provisional election was made to prosecute the invention of Group I, claims 1-20, directed to a minimally invasive occlusion device and Species A (Fig. 1A-9), directed to a minimally invasive occlusion device having a delivery device comprised of a delivery frame. Affirmation of this election must be made by applicant in replying to this Office action. Claims 17-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, recitation of “a compensating coupler” in line 2 renders the scope of the claim indefinite since it is unclear if this a new structure or the same compensating coupler recited in claim 1. For examination purposes, “a compensating coupler” has been interpreted as “a second compensating coupler”.
Claims 7 and 8 each recite “the compensating coupler” in line 1 which renders the scope of the claims indefinite since there are two compensating couplers and it is unclear which compensating coupler “the compensating coupler” is referring to. For examination purposes, “the compensating coupler” has been interpreted as “at least one of the compensating couplers”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-13 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Deville et al. (US 20190231356).
Regarding claim 1, Deville discloses a minimally invasive occlusion device (200, see Fig.13-28), comprising: a first link (210) comprising a first end and a second end (see Fig.13); and a second link (220) comprising: a first end and a second end (see Fig. 13); and the first end of the second link connected to the first end of the first link by a compensating coupler (252).
Regarding claim 2, Deville discloses the minimally invasive occlusion device of claim 1, the first link (210) further comprising a filament channel (217a and 217b, see Fig.16).
Regarding claim 3, Deville discloses the minimally invasive occlusion device of claim 1, the first link (210) further comprising an aperture at the first end and an aperture at the second end (there is an aperture at both ends of the first link 210 to allow the cords 262 and 252 to pass through the link, see Fig.16).
Regarding claim 4, Deville discloses the minimally invasive occlusion device of claim 1, the second link (220) further comprising a filament channel (227, see Fig. 16).
Regarding claim 5, Deville discloses the minimally invasive occlusion device of claim 1, the second link (220) further comprising an aperture at the first end and an aperture at the second end (there is an aperture at both ends of the second link 220 to allow the cords 262 and 252 to pass through the link, see Fig.16).
Regarding claim 6, Deville discloses the minimally invasive occlusion device of claim 1, wherein the second end of the first link (210) and the second end of the second link (220) are connected by a second compensating coupler (262, see Fig. 13).
Regarding claim 7, Deville discloses the minimally invasive occlusion device of claim 6, at least one of the compensating couplers comprises a filament (each of the compensating couplers 252, 262 are cords, see [0242]) that is: slidable in a longitudinal direction along the first link; and slidable in a longitudinal direction along the second link (the cords 252, 262 must be slidable along the longitudinal direction of the links in order for the cords to be tensioned to control the distance between the links as disclosed, see [0246] and [0251]).
Regarding claim 8, Deville discloses the minimally invasive occlusion device of claim 7, at least one of the compensating couplers further comprises suture (cords 252, 262 are sutures).
Regarding claim 10, Deville discloses the minimally invasive occlusion device of claim 1, further comprising a delivery device (300, see Fig. 13 and [0245]).
Regarding claim 11, Deville discloses the minimally invasive occlusion device of claim 10, the delivery device further comprising a delivery frame (the body of the delivery device which is comprised of bases 310, 330, see Fig. 13).
Regarding claim 12, Deville discloses the minimally invasive occlusion device of claim 11, wherein the delivery frame further comprises a filament channel (the base 310 can have one or two control cord paths for receiving the cords 252, 262, see [0253] and Fig. 13).
Regarding claim 13, Deville discloses the minimally invasive occlusion device of claim 11, wherein the delivery frame further comprises a filament aperture (the base 310 must have an aperture to allow passage of the cords through the base).
Regarding claim 16, Deville discloses the minimally invasive occlusion device of claim 10, further comprising at least one filament lumen (the base 310 can have one or two control cord paths for receiving the cords 252, 262, see [0253] and Fig. 13).

Claims 1-6, 8, 10-13, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Deville et al. (US 20190231356).
Regarding claim 1, Hughett discloses a minimally invasive occlusion device (10, see Fig. 1-6A), comprising: a first link (20) comprising a first end and a second end (see Fig. 1); and a second link (30) comprising: a first end and a second end (see Fig. 1); and the first end of the second link connected to the first end of the first link by a compensating coupler (46),
Regarding claim 2, Hughett discloses the minimally invasive occlusion device of claim 1, the first link (20) further comprising a filament channel (28a, see Fig. 6A).
Regarding claim 3, Hughett discloses the minimally invasive occlusion device of claim 1, the first link (20) further comprising an aperture at the first end and an aperture at the second end (apertures 26b and 28b are each end of the first link 20, see Fig.1 and [0039]).
Regarding claim 4, Hughett discloses the minimally invasive occlusion device of claim 1, the second link (30) further comprising a filament channel (38a, see Fig. 1).
Regarding claim 5, Hughett discloses the minimally invasive occlusion device of claim 1, the second link (30) further comprising an aperture at the first end and an aperture at the second end (apertures 36b and 38b are each end of the second link 30, see Fig.1 and [0039]).
Regarding claim 6, Hughett discloses the minimally invasive occlusion device of claim 1, wherein the second end of the first link (20) and the second end of the second link (30) are connected by a second compensating coupler (290, see Fig. 3).
Regarding claim 8, Hughett discloses the minimally invasive occlusion device of claim 7, wherein at least one of the compensating couplers further comprises suture (coupler 290 is a suture, see [0055]).
Regarding claim 10, Hughett discloses the minimally invasive occlusion device of claim 1, further comprising a delivery device (110, see Fig. 3).
Regarding claim 11, Hughett discloses the minimally invasive occlusion device of claim 10, the delivery device further comprising a delivery frame (the coupling head 120 and shaft 112 make up the frame of the delivery device, see Fig. 3).
Regarding claim 12, Hughett discloses the minimally invasive occlusion device of claim 11, wherein the delivery frame further comprises a filament channel (groove 128 in the coupling head 120, see Fig. 6).
Regarding claim 13, Hughett discloses the minimally invasive occlusion device of claim 11, wherein the delivery frame further comprises a filament aperture (notch 116, see Fig. 6-6A).
Regarding claim 16 Hughett discloses the minimally invasive occlusion device of claim 10, further comprising at least one filament lumen (the interior of the shaft 112 forms a lumen for passage of the coupler 290, see Fig. 6-6A and [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deville as applied to claim 11 above, and further in view of Bardsley et al. (US 20080294175).
Regarding claims 14 and 15, Deville discloses the minimally invasive occlusion device of claim 11. Deville fails to teach the delivery frame is further comprised of a translucent and transparent material.
Bardsley, in the same field of art, teaches a delivery device see Fig. 2) with a frame (13) comprised of transparent material to improve the field of vision during a surgical procedure (see [0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Deville such that the delivery frame is comprised of a transparent material since doing so would improve the field of vision when the device is used in a surgical procedure. The transparent material would also be translucent.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hughett et al. (US 20120035631) in view of Hart et al. (US 6626922).
	Regarding claim 9, Hughett discloses the minimally invasive occlusion device of claim 1, the first link (20) and the second link (30) each comprising an opposing surface (see Fig. 1). Hughett fails to teach the opposing surfaces interdigitate.
	Hart, in the same field of art, discloses an occlusion device (see Fig. 1) having a first link (16) and second link (18), the links comprise opposing interdigitating surfaces (opposing interdigitating surfaces formed by bristles 38, see Fig. 5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the links of Hughett to have opposing interdigitating surfaces as taught by Hart since doing so would provide traction and improve the gripping capability of the occlusion device (see Hart col. 4, lines 38-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771